Name: Commission Regulation (EEC) No 3660/88 of 23 November 1988 concerning the stopping of fishing for herring by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/ 14 Official Journal of the European Communities 25. 11 . 88 COMMISSION REGULATION (EEC) No 3660/88 of 23 November 1988 concerning the stopping of fishing for herring by vessels flying the flag of Denmark of Denmark or registered in Denmark have reached the quota allocated for 1988 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3472/88 (4), provides for herring quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations of catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of herring in the waters of ICES division III b, c and d (EC zone) by vessels flying the flag HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in the waters of ICES division III b, c and d (EC zone) by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1988 . Fishing for herring in the waters of ICES division III b, c and d (EC zone) by vessels flying the flag of Denmark or registered in Denmark is prohibited, as . well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1988 . , For the Commission Antonio CARDOSO E CUNHA Member of the Commission ( ¢) OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2, 0 OJ No L 375, 31 . 12. 1987, p. 1 . (4) OJ No L 305, 10 . 11 . 1988, p . 12.